       Case 1:20-cv-09788-VEC-KHP Document 95 Filed 09/07/21 Page 1 of 4
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 9/7/2021
 ------------------------------------------------------------ X
 EMERY MUKENDI WAFWANA &                                      :
 ASSOCIATES, P.C.,                                            :
                                              Plaintiff,      :
                            -against-                         :
                                                              :
  DANIEL MENGARA,                                             :    20-CV-9788 (VEC)
                                              Defendant, :
                                                              :   OPINION AND ORDER
 EMERY MUKENDI WAFWANA &                                      :
 ASSOCIÉS, SCP                                                :
                                                              :
                                   Proposed Defendant. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        This action stems from a dispute between two branches of a law firm over ownership of

the firm’s website domain and control panel. Plaintiff Emery Mukendi Wafwana & Associates,

P.C. (“the New York Firm”) commenced this action against the website’s developer Daniel

Mengara (“Mr. Mengara”), seeking control of the domain. Dkt. 1. On March 17, 2021,

Proposed Defendant, Emery Mukendi Wafwana & Associés, SCP (“the Congo Firm”), moved to

intervene in the case pursuant to Federal Rule of Civil Procedure 24(a). Dkt. 40. Plaintiff did

not oppose the motion to intervene. On August 10, 2021, Magistrate Judge Parker issued a

Report and Recommendation (R&R) recommending that the Congo Firm’s motion to intervene

be granted, and that Plaintiff’s motion for replevin be denied without prejudice. R&R, Dkt. 78.

On August 24, 2021, Plaintiff filed objections to the R&R. Pl. Obj., Dkts. 82-84. For the

following reasons, the Court adopts Magistrate Judge Parker’s R&R in its entirety. Emery

Mukendi Wafwana & Associés, SCP’s motion to intervene is GRANTED. Plaintiff’s motion for

replevin is DENIED without prejudice.
       Case 1:20-cv-09788-VEC-KHP Document 95 Filed 09/07/21 Page 2 of 4




                                             DISCUSSION

       In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). To accept those portions of the report to which no timely objection

has been made, “a district court need only satisfy itself that there is no clear error on the face of

the record.” Wilds v. United Parcel Serv. Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003)

(quoting Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985)).

       When specific objections are made, “[t]he district judge must determine de novo any part

of the magistrate judge’s disposition that has been properly objected to.” Fed. R. Civ. P.

72(b)(3); United States v. Male Juv., 121 F.3d 34, 38 (2d Cir. 1997). Objections, however, “may

not be ‘conclusory or general,’ and parties may not simply regurgitate the original briefs to the

magistrate judge.” Hernandez v. City of New York, No. 11-CV-6644, 2015 WL 321830, at *2

(S.D.N.Y. Jan. 23, 2015) (internal citation omitted). To the extent that “the party makes only

conclusory or general arguments, or simply reiterates the original arguments, the Court will

review the [R&R] strictly for clear error.” IndyMac Bank, F.S.B. v. Nat’l Settlement Agency,

Inc., No. 07-CV-6865, 2008 WL 4810043, at *1 (S.D.N.Y. Nov. 3, 2008); Ortiz v. Barkley, 558

F. Supp. 2d 444, 451 (S.D.N.Y. June 3, 2008) (“Reviewing courts should review a report and

recommendation for clear error where objections are merely perfunctory responses, argued in an

attempt to engage the district court in a rehashing of the same arguments set forth in the original

petition.”) (internal quotations omitted).

       Careful review of Magistrate Judge Parker’s R&R reveals that there is no clear error in its

conclusions. Under Federal Rule of Civil Procedure 24(a)(2), a party may intervene as of right if


                                                  2
       Case 1:20-cv-09788-VEC-KHP Document 95 Filed 09/07/21 Page 3 of 4




“(1) the motion is timely; (2) the applicant asserts an interest relating to the property or

transaction that is the subject of the action; (3) the applicant is so situated that without

intervention, disposition of the action may, as a practical matter, impair or impede the applicant's

ability to protect its interest; and (4) the applicant’s interest is not adequately represented by the

other parties.” MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n, Inc., 471 F.3d 377, 389 (2d Cir.

2006). Here, as noted by Magistrate Judge Parker, the Congo Firm’s motion to intervene is

timely and will not meaningfully prejudice the existing parties in this case. R&R at 4.

Moreover, because the Congo Firm disputes Plaintiff’s ownership of the firm’s website domain,

it unquestionably has a “direct, substantial, and legally protectable” interest in the subject matter

of this action. United States v. City of New York, 198 F.3d 360, 365 (2d Cir. 1999); R&R at 4-5.

Accordingly, the Congo Firm’s motion to intervene is granted.

        Plaintiff objects to Magistrate Judge Parker’s characterization of the motion to intervene

as “unopposed.” Pl. Obj., Dkt. 84 at 1. Although Plaintiff concedes that the motion “has never

been briefed,” Plaintiff argues that the motion “has always been opposed and counsel for the

proposed intervenors was advised of this less than 24 hours prior to falsely informing Magistrate

Parker that the plaintiffs did not object to intervention.” Id. at 1-2. Plaintiff’s argument is

unpersuasive. On February 23, 2021, Mr. Mengara filed a motion for interpleader. 1 Dkt. 35-3.

On March 17, 2021, the Congo firm filed a third-party memorandum of law in support of its

motion to intervene. Dkt. 40. On June 17, 2021, Magistrate Judge Parker issued an order noting

that although the Congo Firm had failed to file a separate notice of motion, she would

“nonetheless treat [the] application [at ECF 40] as a motion;” she directed Plaintiff to respond to


1
         The Court notes that this motion was improperly filed without a notice of motion. The Court directs
counsel for all parties to ensure that all subsequent motions are filed properly.
                                                        3
      Case 1:20-cv-09788-VEC-KHP Document 95 Filed 09/07/21 Page 4 of 4




the motion by July 2, 2021. Dkt. 60. On July 2, 2021, Plaintiff filed an opposition to Mr.

Mengara’s motion for interpleader but failed to oppose the Congo Firm’s motion to intervene.

Dkt. 68. Accordingly, regardless of any communication among the parties, the Court agrees with

Magistrate Judge Parker’s characterization of the Congo Firm’s motion to intervene as

unopposed.

       Finally, Plaintiff does not object to Magistrate Judge Parker’s recommendation that

Plaintiff’s motion for replevin be denied without prejudice, and the Court agrees that the motion

is premature. See Pl. Obj., Dkt. 84 at 1. Accordingly, Plaintiff’s motion for replevin is denied

without prejudice.

                                        CONCLUSION

       For the foregoing reasons, Emery Mukendi Wafwana & Associés, SCP’s motion to

intervene is GRANTED. Counsel for Emery Mukendi Wafwana & Associés, SCP is directed to

file a notice of appearance by September 10, 2021. Plaintiff’s motion for replevin is DENIED

without prejudice.

       The Clerk of Court is directed to terminate the open motions at docket entries 55 and 81.



SO ORDERED.

                                                     _________________________________
Date: September 7, 2021                              VALERIE CAPRONI
      New York, NY                                   United States District Judge




                                                4
